Exhibit 10.6

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

dated as of December 21, 2018

among

BANK OF MONTREAL,

as Revolving Administrative Agent and as Collateral Agent for the

Senior Secured Parties,

BARCLAYS BANK PLC,

as Term Loan Administrative Agent,

Wilmington Trust, National Association,

as the Second Lien Collateral Agent for the

Junior Priority Parties

and acknowledged and agreed to by

ULTRA RESOURCES, INC.,

as the Borrower

and

the other Grantors party hereto



--------------------------------------------------------------------------------

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of December 21, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among BANK OF MONTREAL, as Collateral Agent for
the Senior Secured Parties (in such capacity and together with its successors in
such capacity, the “First Lien Collateral Agent”) and as Administrative Agent
under the First Lien Revolving Credit Agreement (in such capacity and together
with its successors in such capacity, the “Revolving Administrative Agent”),
BARCLAYS BANK PLC, as Administrative Agent under the First Lien Term Loan Credit
Agreement (in such capacity and together with its successors in such capacity,
the “Term Loan Administrative Agent”), Wilmington Trust, National Association,
as Collateral Agent for the Junior Priority Parties (in such capacity and
together with its successors in such capacity, the “Second Lien Collateral
Agent”), and acknowledged and agreed to by ULTRA RESOURCES, INC., a Delaware
corporation (the “Borrower”) and the other Grantors (as defined below) from time
to time party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
Senior Secured Parties), the Term Loan Administrative Agent and the Second Lien
Collateral Agent (for itself and on behalf of the Junior Priority Parties) agree
as follows:

ARTICLE I

Definitions

Section 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Revolving Credit Agreement or,
if defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
federal, state or foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral Documents” means the Senior Collateral Documents and the Junior
Priority Collateral Documents.

“Debt Documents” means the Senior Debt Documents and the Junior Priority Debt
Documents.



--------------------------------------------------------------------------------

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge of Junior Obligations” means:

(a) payment in full in cash of the principal of and interest, on all
Indebtedness outstanding under the Junior Priority Debt Documents and
constituting Junior Obligations; and

(b) payment in full in cash of all other Junior Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than Junior Obligations consisting of indemnity
obligations not yet due and payable for which no claim or demand for payment,
whether oral or written, has been made at such time).

“Discharge of Senior Obligations” means:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Senior Debt
Documents and constituting Senior Obligations but excluding, for the avoidance
of doubt, any Excess Senior Obligations;

(b) payment in full in cash of all other Senior Obligations (including any
amounts described in clauses (b) and (c) of the definition of “Obligations” in
the Revolving Credit Agreement, unless such Obligations (x) are no longer
secured by the Collateral pursuant to the terms of the Senior Debt Documents or
(y) have been cash collateralized on terms reasonably satisfactory to the
applicable counterparty (or other arrangements reasonably satisfactory to the
counterparty have been made)) that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (other than
Senior Obligations consisting of indemnity obligations not yet due and payable
for which no claim or demand for payment, whether oral or written, has been made
at such time);

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Senior Obligations (including with respect to any Senior
Obligations described in clauses (b) and (c) of the definition of “Obligations”
in the Revolving Credit Agreement, unless such Obligations (x) are no longer
secured by the Collateral pursuant to the terms of the Senior Debt Documents or
(y) have been cash collateralized on terms reasonably satisfactory to the
applicable counterparty (or other arrangements reasonably satisfactory to the
counterparty have been made)); and

(d) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Revolving Administrative Agent, but in no event greater than
105% of the aggregate undrawn face amount) of all Letters of Credit issued under
the Senior Debt Documents and constituting Senior Obligations.

 

-2-



--------------------------------------------------------------------------------

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Shared Collateral, or otherwise exercise or
enforce remedial rights with respect to Shared Collateral (including by way of
setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Shared Collateral, conduct the liquidation or disposition of
Shared Collateral or engage or retain sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third Persons
for the purposes of valuing, marketing, promoting, and selling Shared
Collateral;

(c) receive a transfer of Shared Collateral in satisfaction of Indebtedness or
any other Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Shared Collateral at law,
in equity, or pursuant to the Senior Debt Documents or Junior Priority Debt
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Shared Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Shared Collateral); or

(e) effectuate or cause the sale or other disposition of Shared Collateral by
any Grantor after the occurrence and during the continuation of an event of
default under any of the Senior Debt Documents or the Junior Priority Debt
Documents with the consent of the First Lien Collateral Agent (or the Senior
Secured Parties) or, after the Discharge of Senior Obligations, the Second Lien
Collateral Agent (or the Junior Priority Parties).

“Excess Revolving Credit Agreement Obligations” means (a) the amount, if any, by
which the aggregate principal amount of Revolving Loans and drawn Letters of
Credit and the face amount of undrawn Letters of Credit under the Revolving
Credit Agreement exceeds the Revolving Credit Agreement Cap Amount plus (b) any
interest, fees, prepayment penalties, make-whole payments or other premiums
accrued on or with respect to the amount determined in clause (a).

“Excess Senior Obligations” means either (a) the Excess Revolving Credit
Agreement Obligations or (b) the Excess Term Loan Credit Agreement Obligations,
as applicable.

“Excess Term Loan Credit Agreement Obligations” means (a) the amount, if any, by
which the aggregate principal amount of Term Loans under the Term Loan Credit
Agreement exceeds the Term Loan Credit Agreement Cap Amount plus (b) any
interest, fees, prepayment penalties, make-whole payments or other premiums
accrued on or with respect to the amount determined in clause (a).

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Agent under the Collateral Agency Agreement.

 

-3-



--------------------------------------------------------------------------------

“Grantors” means the Borrower, the Parent Guarantor, the other Guarantors, and
each of their respective Subsidiaries and each direct or indirect parent company
of the Borrower, in each case that has granted a security interest pursuant to
any Collateral Documents to secure any Secured Obligations. The Grantors
existing on the date hereof are listed on the signature pages hereto as
Grantors.

“Guarantors” means the Parent Guarantor and each other Subsidiary of the
Borrower that guarantees the Secured Obligations.

“Holder” has the meaning assigned to such term in the Second Lien Notes
Indenture.

“Indebtedness” means and includes all Obligations that constitute “Debt” under
the Revolving Credit Agreement or Term Credit Agreement or “Indebtedness” under
the Second Lien Notes Indenture, as applicable.

“Insolvency or Liquidation Proceeding” means:

(1) a voluntary or involuntary case or proceeding under any Bankruptcy Law with
respect to the Borrower or any other Grantor;

(2) any other voluntary or involuntary insolvency, reorganization, or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization, or other
similar case or proceeding with respect to the Borrower or any other Grantor or
a material portion of the property of the Borrower or any other Grantor;

(3) a liquidation, dissolution, reorganization, or winding up of the Borrower or
any other Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

(4) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Junior Obligations” means the “Secured Obligations” (or similar term) as
defined in the applicable Junior Priority Collateral Documents and any
equivalent term in any Refinancing thereof.

“Junior Priority Collateral” means any “Collateral” (or similar term) as defined
in any Junior Priority Document or any other assets of the Borrower or any other
Grantor with respect to which a Lien is granted pursuant to a Junior Priority
Collateral Document as security for any Junior Priority Obligation, which Lien
is, at any time of determination, a valid and perfected Lien that has not been
avoided, disallowed, set aside, invalidated, or subordinated pursuant to Chapter
5 of the Bankruptcy Code.

 

-4-



--------------------------------------------------------------------------------

“Junior Priority Collateral Documents” means the “Note Security Documents” as
defined in the Second Lien Notes Indenture and any other collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Junior Priority Obligation, in each case, as may be amended,
restated, amended and restated, supplemented, replaced and/or otherwise modified
from time to time in accordance with the terms of this Agreement.

“Junior Priority Debt Documents” means the Second Lien Notes Indenture and the
other “Note Documents” as defined in the Second Lien Notes Indenture, in each
case, as may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Junior Priority Enforcement Date” means, with respect to the Second Lien
Collateral Agent, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Lien Notes Indenture) and
(ii) the First Lien Collateral Agent’s receipt of written notice from the Second
Lien Collateral Agent that (x) an Event of Default (under and as defined in the
Second Lien Notes Indenture) has occurred and is continuing, (y) the Junior
Obligations are currently due and payable in full (whether as a result of
acceleration thereof, at final maturity thereof or otherwise) in accordance with
the terms of the Junior Priority Debt Documents and (z) the Second Lien
Collateral Agent intends to exercise any rights or remedies; provided that the
Junior Priority Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the First Lien Collateral Agent has commenced and is actively pursuing any
Enforcement Action with respect to all or any material portion of such Shared
Collateral or (2) at any time with respect to Enforcement Actions against any
Grantor that has granted a security interest in such Shared Collateral, if such
Grantor is then a debtor under or with respect to (or otherwise subject to) any
Insolvency or Liquidation Proceeding.

“Junior Priority Lien” means the Liens on the Junior Priority Collateral in
favor of Junior Priority Parties under Junior Priority Collateral Documents.

“Junior Priority Parties” means the Second Lien Collateral Agent, the Second
Lien Notes Trustee, the Holders and the other holders of Junior Obligations.

“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, license, pledge, encumbrance, claim, charge, assignment for security,
hypothecation, security interest or encumbrance of any kind or any arrangement
to provide priority or preference, including any easement, right-of-way or other
encumbrance on title to owned Real Property, in each of the foregoing cases
whether voluntary or imposed by law; (b) the interest of a vendor or a lessor
under any conditional sale agreement, Capital Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property; provided that in no event shall an
operating lease be deemed to be a Lien; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Majority Noteholders” means the Holders of a majority in principal amount of
the Second Lien Notes issued under the Second Lien Notes Indenture then
outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

-5-



--------------------------------------------------------------------------------

“Parent Guarantor” means UP Energy Corporation, a Delaware corporation.

“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by the First Lien Collateral Agent or any other Senior Secured Party from a
Junior Priority Party in respect of Shared Collateral pursuant to this Agreement
and all other Proceeds (as defined in the New York UCC) of Shared Collateral.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

“Representatives” means the First Lien Collateral Agent and the Second Lien
Collateral Agent.

“Revolving Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under the Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
April 12, 2017, among the Borrower, the Parent Guarantor, the other guarantors
from time to time party thereto, the lenders from time to time party thereto,
the Revolving Administrative Agent and the other parties thereto, as amended by
that certain First Amendment to Credit Agreement, dated as of June 6, 2017 and
that Second Amendment to Credit Agreement, dated as of April 19, 2018, as
further amended, restated, amended and restated, replaced, extended, renewed,
Refinanced, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Revolving Credit Agreement Cap Amount” means (a) prior to any Refinancing of
the Revolving Credit Agreement, $425,000,000 and (b) for any Refinancing of the
Revolving Credit Agreement, the sum of (i) $425,000,000 and (ii) any additional
Indebtedness incurred to pay interest, premiums, or defeasance costs required by
the instruments governing such existing Indebtedness and fees and expenses
incurred in connection therewith.

“Revolving Credit Agreement Obligations” means the “Obligations” as defined in
the Revolving Credit Agreement and any equivalent term in any Refinancing
thereof.

“Revolving Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Revolving Credit Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement and the other
“Loan Documents” as defined in the Revolving Credit Agreement, in each case, as
may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Revolving Loans” means the “Loans” as defined in the Revolving Credit
Agreement.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Trustee under the Second Lien Guaranty and Collateral Agreement.

“Second Lien Guaranty and Collateral Agreement” means that certain Second Lien
Guaranty and Collateral Agreement, dated as of the date hereof, among the
Borrower, each other Grantor party thereto and the Second Lien Collateral Agent,
as further amended, restated, amended and restated, replaced, extended, renewed,
Refinanced, supplemented and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Second Lien Notes” has the meaning assigned to such term in the Second Lien
Notes Indenture.

“Second Lien Notes Indenture” means that certain Indenture, dated as of the date
hereof, among the Borrower, the Parent Guarantor, the other guarantors from time
to time party thereto, Wilmington Trust, National Association, as trustee and
the Second Lien Collateral Agent, as further amended, restated, amended and
restated, replaced, extended, renewed, Refinanced, supplemented and/or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Second Lien Notes Trustee” means Wilmington Trust, National Association, as
trustee under the Second Lien Notes Indenture, and shall include any successor
Trustee under the Second Lien Notes Indenture.

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

 

-7-



--------------------------------------------------------------------------------

“Secured Parties” means the Senior Secured Parties and the Junior Priority
Parties.

“Senior Collateral” means any “Collateral” (or similar term) as defined in any
Senior Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Senior Collateral Document as security for any Senior Obligations.

“Senior Collateral Documents” means the “Security Instruments” as defined in the
Revolving Credit Agreement and/or the Term Loan Credit Agreement and any other
collateral agreements, security agreements and other instruments and documents
executed and delivered by the Borrower or any other Grantor for purposes of
providing collateral security for any Senior Obligation, in each case, as may be
amended, restated, amended and restated, supplemented, replaced and/or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Senior Debt Documents” means the Revolving Loan Documents and the Term Loan
Documents, in each case, as may be amended, restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Senior Facilities” means the Revolving Credit Agreement and the Term Loan
Credit Agreement.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Revolving Credit Agreement Obligations and the
Term Loan Credit Agreement Obligations; provided that Senior Obligations shall
not include any Excess Senior Obligations.

“Senior Secured Parties” means the Revolving Credit Agreement Secured Parties
and the Term Loan Credit Agreement Secured Parties.

“Shared Collateral” means assets that are both Senior Collateral and Junior
Priority Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise specified, references to “Subsidiary” will be deemed to
refer to a Subsidiary of the Parent Guarantor (other than the Borrower).

 

-8-



--------------------------------------------------------------------------------

“Term Loan Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under the Term Loan Credit Agreement.

“Term Loan Credit Agreement” means that certain Senior Secured Term Loan
Agreement, dated as of April 12, 2017, among the Borrower, the Parent Guarantor,
the other guarantors from time to time party thereto, the lenders from time to
time party thereto, the Term Loan Administrative Agent and the other parties
thereto, as further amended, restated, amended and restated, replaced, extended,
renewed, Refinanced, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Term Loan Credit Agreement Cap Amount” means

(a) at any time prior to any Refinancing of the Term Loan Credit Agreement, an
amount equal to (i) the sum of (x) $975,000,000 and (y) the aggregate amount of
principal that represents the payment of interest in-kind in respect of Term
Loans in the manner provided in the Term Loan Credit Agreement in effect on the
date hereof and (z) the aggregate amount of principal that represents the
payment of interest in-kind in respect of Term Loans in excess of the amount
contemplated by the foregoing clause (y) so long as the payment thereof is not
prohibited by Section 3.02(b)(1) of the Second Lien Notes Indenture as in effect
on the date hereof minus (ii) any payments or prepayments of the principal under
the Term Loan Credit Agreement, including in connection with any sales of assets
and excluding only payments with proceeds of permitted Refinancing of the Term
Loan Credit Agreement and (b) for any Refinancing of the Term Loan Credit
Agreement, the sum of (i) the amount calculated at such time in accordance with
the immediately preceding clause (a), (ii) any additional Indebtedness incurred
to pay interest, premiums, or defeasance costs required by the instruments
governing such existing Indebtedness and fees and expenses incurred in
connection therewith, (iii) the aggregate amount of principal that represents
the payment of interest in-kind in respect of Term Loans in the manner provided
in the Term Loan Credit Agreement in effect on the date hereof and (iv) the
aggregate amount of principal that represents the payment of interest in-kind in
respect of Term Loans in excess of the amount contemplated by the foregoing
clause (ii) so long as the payment thereof is not prohibited by
Section 3.02(b)(1) of the Second Lien Notes Indenture as in effect on the date
hereof.

“Term Loan Credit Agreement Obligations” means the “Obligations” as defined in
the Term Loan Credit Agreement and any equivalent term in any Refinancing
thereof.

“Term Loan Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Term Loan Credit Agreement.

“Term Loan Documents” means the Term Loan Credit Agreement and the other “Loan
Documents” as defined in the Term Loan Credit Agreement, in each case, as may be
amended, restated, amended and restated, supplemented, replaced, extended,
renewed, Refinanced and/or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Term Loans” means the “Loans” as defined in the Term Loan Credit Agreement.

 

-9-



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

Section 1.02 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, (b) any reference herein to any law
shall be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Debt
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

Section 2.01 Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to the Second Lien Collateral Agent or any other Junior Priority Parties
on the Shared Collateral or of any Liens granted to the First Lien Collateral
Agent or any other Senior Secured Party on the Shared Collateral (or any actual
or alleged defect in any of the foregoing) and notwithstanding any provision of
the UCC of any applicable jurisdiction, any applicable law, any Junior Priority
Document or any Senior Debt Document or any other circumstance whatsoever, the
Second Lien Collateral Agent, on behalf of itself and each other Junior Priority
Party, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held by or on behalf of the First Lien
Collateral Agent or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing any Junior
Obligations and (b) any Lien on the Shared Collateral securing any Junior
Obligations now or hereafter held by or on behalf of the Second Lien Collateral
Agent, any Junior Priority Parties or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the

 

-10-



--------------------------------------------------------------------------------

Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Junior
Obligations for all purposes, whether or not such Liens securing any Senior
Obligations are contractually subordinated to any Lien securing any other
obligation of the Borrower, any other Grantor or any other Person.

Section 2.02 Nature of Senior Lender Claims. The Second Lien Collateral Agent,
on behalf of itself and each other Junior Priority Party, acknowledges that
(a) a portion of the Revolving Credit Agreement Obligations are revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, (b) the
terms of the Senior Debt Documents and the Senior Obligations may be amended,
restated, amended and restated, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced in whole or in part
from time to time and (c) subject to the limitations in the definitions of
“Excess Revolving Credit Agreement Obligations” and “Excess Term Loan Credit
Agreement Obligations”, the aggregate amount of the Senior Obligations may be
increased, in each case, without notice to or consent by the Second Lien
Collateral Agent or the other Junior Priority Parties and without affecting the
provisions hereof. The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any amendment, restatement, amendment and
restatement, supplement or other modification, or any Refinancing, of either the
Senior Obligations or the Junior Obligations, or any portion thereof. As between
the Borrower and the other Grantors and the Junior Priority Parties, the
foregoing provisions will not limit or otherwise affect the obligations of the
Borrower and the other Grantors contained in any Junior Priority Document with
respect to the incurrence of additional Senior Obligations.

Section 2.03 Prohibition on Contesting Liens. The Second Lien Collateral Agent,
for itself and on behalf of each other Junior Priority Party, agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of the First Lien Collateral Agent or any of the other Senior Secured
Parties or other agent or trustee therefor in any Senior Collateral, and that
the First Lien Collateral Agent, for itself and on behalf of each other Senior
Secured Party, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Junior Obligations held (or
purported to be held) by or on behalf of the Second Lien Collateral Agent or any
of the other Junior Priority Parties in the Junior Priority Collateral.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of the First Lien Collateral Agent or Second
Lien Collateral Agent to enforce this Agreement (including the priority of the
Liens securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents or Junior Priority Debt Documents.

Section 2.04 No Other Liens. The parties hereto (including the Borrower, on
behalf of the Grantors) agree that it is their intention that the Senior
Collateral and Junior Priority Collateral be identical, except to the extent set
forth in Section 2.06. The parties hereto further agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors
shall, or shall permit any of its Subsidiaries to, grant or permit any Lien on
any asset to secure any Junior Priority Obligation unless it has granted, or
concurrently therewith grants, a Lien

 

-11-



--------------------------------------------------------------------------------

on such asset to secure the Senior Obligations (however, the refusal or failure
of the First Lien Collateral Agent to accept such Lien will not prevent the
Second Lien Collateral Agent or the other Junior Priority Parties from taking
the Lien), and (b) if the Second Lien Collateral Agent or any other Junior
Priority Party shall hold any Lien on any assets or property of any Grantor
securing any Junior Obligations that are not also subject to the Liens securing
all Senior Obligations under the Senior Collateral Documents, the Second Lien
Collateral Agent or Junior Priority Party (i) shall notify the First Lien
Collateral Agent promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to the First Lien
Collateral Agent, for the benefit of the Senior Secured Parties, as security for
the Senior Obligations, shall assign such Lien to the First Lien Collateral
Agent as security for the Senior Obligations for the benefit of the Senior
Secured Parties (but may retain a junior Lien on such assets or property subject
to the terms hereof) and (ii) until such assignment or such grant of a similar
Lien to the First Lien Collateral Agent (however, the refusal or failure of the
First Lien Collateral Agent to accept such Lien will not prevent the Second Lien
Collateral Agent or the other Junior Priority Parties from taking the Lien),
shall be deemed to hold and have held such Lien for the benefit of the First
Lien Collateral Agent and the other Senior Secured Parties as security for the
Senior Obligations. To the extent that the provisions of the immediately
preceding sentence are not complied with for any reason, without limiting any
other right or remedy available to the First Lien Collateral Agent or any other
Senior Secured Party, the Second Lien Collateral Agent agrees, for itself and on
behalf of the other Junior Priority Debt Parties, that any amounts received by
or distributed to any Junior Priority Debt Party pursuant to or as a result of
any Lien granted in contravention of this Section 2.04 shall be subject to the
provisions of this Agreement (including Sections 4.01 and 4.02). The parties
hereto further agree that, so long as the Discharge of Junior Obligations has
not occurred, (a) none of the Grantors shall, or shall permit any of its
Subsidiaries to, grant or permit any Lien on any asset to secure any Senior
Obligation unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Junior Obligations (however, the refusal or failure of
the Second Lien Collateral Agent to accept such Lien will not prevent the First
Lien Collateral Agent or the other Senior Secured Parties from taking the Lien),
and (b) if the First Lien Collateral Agent or any other Senior Secured Party
shall hold any Lien on any assets or property of any Grantor securing any Senior
Obligations that are not also subject to the Liens securing all Junior
Obligations under the Junior Priority Collateral Documents, the First Lien
Collateral Agent or Senior Secured Party shall notify the Second Lien Collateral
Agent promptly upon becoming aware thereof (provided that the failure by the
First Lien Collateral Agent or such Senior Secured Party to provide such notice
shall not result in the impairment or invalidity of such Liens) and such Grantor
shall promptly grant a similar Lien on such assets to the Second Lien Collateral
Agent (except with respect to any Lien with respect to which the Second Lien
Collateral Agent has declined or failed to accept such grant on behalf of the
Junior Priority Parties) for the benefit of the Second Lien Collateral Agent and
the other Junior Priority Parties as security for the Junior Obligations. The
First Lien Collateral Agent and Second Lien Collateral Agent agree that the
documents and agreements creating or evidencing the Senior Collateral and the
Junior Priority Collateral and guarantees for the Senior Obligations and the
Junior Obligations shall be in all material respects the same forms of documents
other than with respect to the senior and junior lien nature of the Obligations
thereunder.

 

-12-



--------------------------------------------------------------------------------

Section 2.05 Perfection of Liens. Except for the limited agreements of the First
Lien Collateral Agent pursuant to Section 5.05 hereof, the First Lien Collateral
Agent and the other Senior Secured Parties shall not be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Lien Collateral Agent or the other
Junior Priority Parties. The provisions of this Agreement are intended to govern
the respective Lien priorities as between the Senior Secured Parties and the
Junior Priority Parties and shall not impose on the First Lien Collateral Agent,
the other Senior Secured Parties, the Second Lien Collateral Agent, the other
Junior Priority Parties or any agent or trustee therefor any obligations in
respect of the disposition of Proceeds of any Shared Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

Section 2.06 Certain Cash Collateral. Notwithstanding anything in this Agreement
or any other Senior Debt Documents or Junior Priority Debt Documents to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
Revolving Credit Agreement Obligations consisting of reimbursement obligations
in respect of Letters of Credit or otherwise held by the First Lien Collateral
Agent pursuant to Section 2.08(j) of the Revolving Credit Agreement (or any
corresponding successor provisions) shall be applied as specified in the
Revolving Credit Agreement and will not constitute Shared Collateral.

ARTICLE III

Enforcement

Section 3.01 Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither the Second Lien Collateral Agent
nor any Junior Priority Party will (w) file or commence any Insolvency or
Liquidation Proceeding against the Borrower or any other Guarantor, (x) exercise
or seek to exercise any Enforcement Action (including the rights to set off or
credit bid their debt) with respect to any Shared Collateral in respect of any
Junior Obligations, or institute (or join with any Person in instituting) any
action or proceeding with respect to such Enforcement Action, (y) contest,
protest or object to any Enforcement Action with respect to the Shared
Collateral or any foreclosure proceeding or action brought with respect to any
other Senior Collateral by the First Lien Collateral Agent or any other Senior
Secured Party in respect of the Senior Obligations, the exercise of any right by
the First Lien Collateral Agent or any other Senior Secured Party (or any agent
or sub-agent on their behalf) in respect of the Senior Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the First Lien Collateral Agent or any
other Senior Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Shared Collateral under the Senior Debt Documents or otherwise
in respect of the Shared Collateral, the Senior Collateral or the Senior
Obligations or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any Enforcement Action (including any foreclosure
proceeding or action or any other exercise of any rights or remedies) relating
to the Shared Collateral in respect of Senior Obligations and (ii) except as
otherwise expressly provided for in clause (F) of the immediately following
proviso, the First Lien Collateral Agent and the Senior Secured Parties shall
have the exclusive right to take an Enforcement Action (including the rights to
set off or credit bid their debt) with

 

-13-



--------------------------------------------------------------------------------

respect to the Shared Collateral without any consultation with or the consent of
the Second Lien Collateral Agent or any other Junior Priority Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, the Second Lien Collateral Agent may
file a claim, proof of claim, or statement of interest with respect to the
Junior Obligations, (B) the Second Lien Collateral Agent may take any action
(not adverse to the prior Liens on the Shared Collateral securing the Senior
Obligations or the rights of the First Lien Collateral Agent or the other Senior
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) the Second
Lien Collateral Agent and the other Junior Priority Parties may exercise their
rights and remedies as unsecured creditors, solely to the extent provided in
Section 5.04, (D) the Junior Priority Parties may file any responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims or Liens of the Junior Priority Parties or the
avoidance of any Junior Priority Lien to the extent not inconsistent with the
terms of this Agreement, (E) the Junior Priority Parties may vote with respect
to any Plan of Reorganization in a manner that is consistent with and otherwise
in accordance with this Agreement (including Section 6.10(b)), and (F) subject
to the following proviso, from and after the Junior Priority Enforcement Date,
the Second Lien Collateral Agent may exercise or seek to exercise any
Enforcement Action (including the rights to set off or credit bid their debt)
with respect to any Shared Collateral in respect of any Junior Obligations, or
institute (or join with any Person in instituting) any action or proceeding with
respect to such Enforcement Action; provided that, notwithstanding the
occurrence of the Junior Priority Enforcement Date, at any time prior to the
commencement by the Second Lien Collateral Agent of the exercise of any such
rights or remedies with respect to all or a material portion of the Shared
Collateral following the Junior Priority Enforcement Date, in the event that the
First Lien Collateral Agent has commenced and is actively pursuing any
Enforcement Action with respect to all or a material portion of such Shared
Collateral, the Second Lien Collateral Agent shall not be permitted to exercise
or seek to exercise any Enforcement Action (including the rights to set off or
credit bid their debt) with respect to any Shared Collateral in respect of any
Junior Obligations, or institute (or join with any Person in instituting) any
action or proceeding with respect to such Enforcement Action (in each case
of (A) through (F) above, solely to the extent such action is not inconsistent
with, or could not result in a resolution inconsistent with, the terms of this
Agreement). In exercising rights and remedies with respect to the Senior
Collateral, the First Lien Collateral Agent and the other Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all of the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in clause (F) of the proviso in Section 3.01(a)(ii) and in
Section 6.03, the Second Lien Collateral Agent, on behalf of itself and each
other Junior Priority Party, agrees that it will not, in any context, including
in its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or

 

-14-



--------------------------------------------------------------------------------

remedy (including setoff) with respect to any Shared Collateral in respect of
Junior Obligations. Without limiting the generality of the foregoing, unless and
until the Discharge of Senior Obligations has occurred, except as expressly
provided in clause (F) of the proviso in Section 3.01(a)(ii) and in
Section 6.03, the sole right of the Second Lien Collateral Agent and the other
Junior Priority Parties with respect to the Shared Collateral is to hold a Lien
on the Shared Collateral in respect of Junior Obligations pursuant to the Junior
Priority Debt Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Obligations has occurred.

(c) The Second Lien Collateral Agent, for itself and on behalf of each other
Junior Priority Party, (i) agrees that neither the Second Lien Collateral Agent
nor any other Junior Priority Party will take any action that would hinder any
exercise of remedies (including an Enforcement Action) undertaken by the First
Lien Collateral Agent or any other Senior Secured Party with respect to the
Shared Collateral, including any sale, lease, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise, and
(ii) hereby waives any and all rights it or any Junior Priority Party may have
as a junior lien creditor or otherwise to object to the manner in which the
First Lien Collateral Agent or the other Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of the First Lien Collateral Agent or any other Senior Secured Party is adverse
to the interests of the Junior Priority Parties; provided that nothing in this
Section 3.01(c) shall be construed to prevent or impair the rights of any Junior
Priority Party to contest or object to the release of its Liens on the Shared
Collateral to the extent expressly permitted under Section 6.01.

(d) The Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Priority Document
shall be deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the other Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Subject to clause (F) of the proviso in Section 3.01(a)(ii), the First Lien
Collateral Agent shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Second Lien Collateral Agent shall have the
exclusive right to exercise any right or remedy with respect to the Shared
Collateral, and the Second Lien Collateral Agent shall have the exclusive right
to direct the time, method and place of exercising or conducting any proceeding
for the exercise of any right or remedy available to the Junior Priority Parties
with respect to the Shared Collateral, or of exercising or directing the
exercise of any trust or power conferred on the Second Lien Collateral Agent, or
for the taking of any other action authorized by the Junior Priority Collateral
Documents.

 

-15-



--------------------------------------------------------------------------------

Section 3.02 [Reserved].

Section 3.03 Actions upon Breach. Should the Second Lien Collateral Agent or any
other Junior Priority Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, the First Lien Collateral Agent or other Senior Secured Party (in its
or their own name or in the name of the Borrower or any other Grantor) or the
Borrower or any other Grantor may obtain relief against the Second Lien
Collateral Agent or such other Junior Priority Party by injunction, specific
performance or other appropriate equitable relief. The Second Lien Collateral
Agent, on behalf of itself and each other Junior Priority Party, hereby
(i) agrees that the Senior Secured Parties’ damages from the actions of the
Second Lien Collateral Agent or any other Junior Priority Party may at that time
be difficult to ascertain and may be irreparable and waives any defense that the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages, (ii) agrees that the Borrower’s and the other Grantors’
damages from the actions of the Second Lien Collateral Agent or any other Junior
Priority Party may at that time be difficult to ascertain and may be irreparable
and waives any defense that the Borrower or any other Grantor cannot demonstrate
damage or be made whole by the awarding of damages, and (iii) irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the First Lien Collateral Agent, any other Senior Secured
Party, or the Borrower or any other Grantor.

ARTICLE IV

Payments

Section 4.01 Application of Proceeds. After an event of default under any Senior
Debt Document has occurred and until such event of default is cured or waived,
so long as the Discharge of Senior Obligations has not occurred and regardless
of whether an Insolvency or Liquidation Proceeding has been commenced, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral or upon the
exercise of any other remedies (including an Enforcement Action) shall be
applied by the First Lien Collateral Agent to the Senior Obligations in such
order as specified in the relevant Senior Debt Documents until the Discharge of
Senior Obligations has occurred. Upon the Discharge of Senior Obligations, the
First Lien Collateral Agent shall deliver promptly to the Second Lien Collateral
Agent any Shared Collateral or Proceeds thereof held by it in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second Lien Collateral
Agent to the Junior Obligations in such order as specified in the relevant
Junior Priority Debt Documents until the Discharge of Junior Obligations has
occurred. Upon the Discharge of Junior Obligations, the Second Lien Collateral
Agent shall deliver promptly to the First Lien Collateral Agent any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the First Lien Collateral Agent to the Excess Senior
Obligations in such order as specified in the applicable Senior Debt Documents
until such Excess Senior Obligations have been paid in full in cash. Upon the
payment in full in cash of the Excess Senior Obligations, any Shared Collateral
or Proceeds thereof shall be distributed to the relevant Grantor or, to the
extent directed by such Grantor or a court of competent jurisdiction, to
whomever may be lawfully entitled to receive the then remaining amount to be
distributed.

 

-16-



--------------------------------------------------------------------------------

Section 4.02 Payments Over. Subject to Section 6.03 hereof, unless and until the
Discharge of Senior Obligations has occurred, (a) regardless of whether an
Insolvency or Liquidation Proceeding has been commenced, any Shared Collateral
or Proceeds thereof received by the Second Lien Collateral Agent or any other
Junior Priority Party in connection with the exercise of any right or remedy
(including setoff) relating to the Shared Collateral, whether or not in
contravention of this Agreement or otherwise, and (b) any distributions received
by the Second Lien Collateral Agent or any other Junior Priority Party with
respect to its secured claims pursuant to an Insolvency or Liquidation
Proceeding, shall, in the case of clauses (a) and (b), be segregated and held in
trust for the benefit of and forthwith paid over to the First Lien Collateral
Agent for the benefit of the Senior Secured Parties in the same form as
received, with any necessary endorsements (as reasonably determined by the First
Lien Collateral Agent), or as a court of competent jurisdiction may otherwise
direct. The First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Agent or any other Junior
Priority Party. This authorization is coupled with an interest and is
irrevocable. For the avoidance of doubt, this Agreement provides for Lien
priorities as between the Senior Secured Parties with respect to the Senior
Obligations, on the one hand, and the Junior Priority Parties with respect to
the Junior Obligations, on the other hand, and does not subordinate the Junior
Obligations to the Senior Obligations in right of payment. Notwithstanding
anything to the contrary herein, to the extent that the Second Lien Collateral
Agent or any other Junior Priority Party is required to pay over any Shared
Collateral or Proceeds thereof as a result of any avoidance or invalidation of
or defect with respect to any Senior Lien, the Second Lien Collateral Agent and
the Junior Priority Parties shall only be required to pay over any such Shared
Collateral or Proceeds in excess of the amount that the Second Lien Collateral
Agent or the Junior Priority Parties would have received and been entitled to
but for such avoidance, invalidation or defect.

ARTICLE V

Other Agreements

Section 5.01 Releases and Related Matters.

(a) The Second Lien Collateral Agent, for itself and on behalf of each other
Junior Priority Party, agrees that, in the event of (i) a sale, transfer or
other disposition of any Shared Collateral (including all or substantially all
of the equity interests of any Subsidiary of the Parent Guarantor) or (ii) a
termination and release of a Subsidiary Guarantor from its obligations under its
guaranty of Senior Obligations, in each case, (A) by, or with the consent of,
both of the First Lien Collateral Agent and the Second Lien Collateral Agent,
(B) permitted under both of the Senior Debt Documents and the Junior Priority
Debt Documents or (C) pursuant to an Enforcement Action, the Liens granted to
the Second Lien Collateral Agent and the other Junior Priority Parties upon such
Shared Collateral to secure Junior Obligations and/or the obligations of such
Subsidiary Guarantor under its guaranty of the Junior Obligations, as
applicable, shall (whether or not any Insolvency or Liquidation Proceeding is
pending at such time) terminate and be released, immediately and automatically
and without any further action, concurrently with the termination and release of
all Liens granted upon such Shared Collateral to secure Senior Obligations
and/or the termination and release of all obligations of such Subsidiary
Guarantor under its guaranty of Senior Obligations, as applicable; provided that
the Liens securing the Senior Obligations and the Junior Obligations will attach
to the Proceeds of the sale, transfer or other disposition on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Junior Obligations
pursuant to

 

-17-



--------------------------------------------------------------------------------

this Agreement. Upon delivery to a Second Lien Collateral Agent of an executed
certificate of a Responsible Officer stating that any such termination and
release of Liens on the Shared Collateral securing the Senior Obligations and/or
such termination and release of such Subsidiary Guarantor from its obligations
under its guaranty of Senior Obligations, as the case may be, has become
effective and is in compliance with this Agreement (or shall become effective
concurrently with such termination and release of the Liens granted to the
Junior Priority Parties and the Second Lien Collateral Agent and/or such
termination and release of such Subsidiary Guaranty under its guaranty of Junior
Obligations, as applicable, and will be in compliance with this Agreement), and
any necessary or proper instruments of termination or release prepared by the
Borrower or any other Grantor, the Second Lien Collateral Agent will promptly
execute, deliver or acknowledge, at the Borrower’s or the other applicable
Grantor’s sole cost and expense, such instruments reasonably requested by the
Borrower or any other Grantor to evidence such termination and release of the
Liens or of such Subsidiary Guarantor from its obligations under its guaranty of
Junior Obligations. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of the Second Lien Collateral Agent, for itself and on behalf of the
other Junior Priority Parties, to release the Liens on the Junior Priority
Collateral as set forth in the relevant Junior Priority Debt Documents.

(b) Other than for purposes of clause (A) of Section 5.01(a), the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or other Junior Priority Party or in the First Lien Collateral Agent’s own name,
from time to time in the First Lien Collateral Agent’s discretion, for the
purpose of carrying out the terms of Section 5.01(a), to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release. The First Lien Collateral Agent hereby agrees to take
action reasonably requested by the Grantors to carry out the terms of this
Section 5.01(b) or to accomplish the purposes of Section 5.01(a).

(c) Unless and until the Discharge of Senior Obligations has occurred, the
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, hereby consents to the application, whether prior to or after an
event of default under any Senior Debt Document, of Proceeds of Shared
Collateral to the repayment of Senior Obligations pursuant to the Senior Debt
Documents; provided that nothing in this Section 5.01(c) shall be construed to
prevent or impair the rights of the Second Lien Collateral Agent or the other
Junior Priority Parties to receive required payments of interest, principal and
other amounts in respect of the Junior Obligations not otherwise in
contravention of this Agreement; provided further, that the immediately
preceding proviso shall not apply and such payments shall be subject to
Section 4.02 in the event the Second Lien Collateral Agent or any Junior
Priority Party receives such payments from Proceeds of Shared Collateral in
connection with the exercise by the Second Lien Collateral Agent of its rights
under Section 3.01(a)(ii)(F).

 

-18-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in any Junior Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Priority Collateral Document each require any Grantor to (i) make any payments
in respect of any item of Shared Collateral to, (ii) deliver or afford control
over any item of Shared Collateral to, or deposit any item of Shared Collateral
with, (iii) register ownership of any item of Shared Collateral in the name of
or make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
First Lien Collateral Agent or any other Senior Secured Party, on the one hand,
and the Second Lien Collateral Agent or any other Junior Priority Party, on the
other hand, such Grantor may, until the Discharge of Senior Obligations has
occurred, comply with such requirement under any applicable Junior Priority
Collateral Document as it relates to such Shared Collateral by taking any of the
actions set forth above only with respect to, or in favor of, the First Lien
Collateral Agent or other Senior Secured Party; provided, notwithstanding
anything to the contrary, any action or compliance with respect to the foregoing
by any Grantor shall not cause a default or event of default to exist under any
Senior Debt Document or any Junior Priority Document.

Section 5.02 Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the First Lien Collateral Agent and the
other Senior Secured Parties shall have the sole and exclusive right, subject to
the rights of the Grantors under the Senior Debt Documents, to (a) adjust
settlement for any insurance policy covering the Shared Collateral in the event
of any loss thereunder and (b) approve any award granted in any condemnation or
similar proceeding affecting the Shared Collateral. Unless and until the
Discharge of Senior Obligations has occurred, all proceeds of any such policy
and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the First Lien Collateral Agent for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Second Lien Collateral
Agent for the benefit of the Junior Priority Parties pursuant to the terms of
the applicable Junior Priority Debt Documents, (iii) third, after the occurrence
of the Discharge of Junior Obligations, to the First Lien Collateral Agent for
the benefit of the Senior Secured Parties pursuant to the Senior Debt Documents
for the payment of any Excess Senior Obligations until such Excess Senior
Obligations have been paid in full in cash, and (iv) fourth, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Second Lien Collateral Agent
or any other Junior Priority Party shall, at any time, receive any proceeds of
any such insurance policy or any such award in contravention of this Agreement,
it shall pay such proceeds over to the First Lien Collateral Agent in accordance
with the terms of Section 4.02 to be applied in accordance with the immediately
preceding sentence.

 

-19-



--------------------------------------------------------------------------------

Section 5.03 Amendments to Debt Documents.

(a) The Senior Debt Documents may be amended, restated, amended and restated,
supplemented, extended, renewed, replaced, restructured, and/or otherwise
modified in accordance with their terms, and the Indebtedness under the Senior
Debt Documents may be Refinanced or replaced, in whole or in part, in each case,
without the consent of any Junior Priority Party, so long as not prohibited by
the Junior Priority Debt Documents in effect on the date hereof, all without
affecting the Lien priorities provided for herein and the other provisions
hereof; provided, however, that, without the consent of the Majority
Noteholders, no such amendment, restatement, supplement, modification or
Refinancing (or successive amendments, restatements, supplements, modifications
or Refinancings) shall (i) contravene the provisions of this Agreement or
(ii) solely to the extent that the stated maturity date of the Indebtedness
outstanding under the Second Lien Notes Indenture is earlier than the stated
maturity date of the Senior Obligations, contractually restrict or otherwise
directly and adversely affect the payment at or following (and, for the
avoidance of doubt, solely at or following, and not prior to) the stated
maturity date of the Indebtedness outstanding under the Second Lien Notes
Indenture.

(b) Without the prior written consent of the First Lien Collateral Agent, no
Junior Priority Document may be amended, restated, amended and restated,
supplemented, extended, renewed, replaced, restructured, or otherwise modified,
or entered into, and no Indebtedness under the Junior Priority Debt Documents
may be Refinanced, to the extent such amendment, restatement, supplement or
modification or Refinancing, or the terms of such new Junior Priority Document,
would (i) contravene the provisions of this Agreement, (ii) be prohibited by the
Senior Debt Documents in effect on the date hereof, (iii) change to earlier
dates any scheduled (other than mandatory prepayments) dates for payment of
principal (including the final maturity date) on Indebtedness under such Junior
Priority Document or cause any additional scheduled payments (other than
mandatory prepayments) of principal on Indebtedness to be paid, in each case,
only to the extent such payment is scheduled to be paid prior to the final
maturity date of any applicable Senior Obligation, or (iv) reduce the capacity
to incur Indebtedness for borrowed money constituting Senior Obligations to an
amount less than the amount of such Senior Obligations permitted to be incurred
in accordance with the terms of the Junior Priority Debt Documents in effect on
the date hereof or such later date to the extent such amount has been increased.
No Junior Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Junior Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement.

(c) The Second Lien Collateral Agent, for itself and on behalf of each other
Junior Priority Party, agrees that the Borrower shall cause each Junior Priority
Collateral Document to include the following language (or language to similar
effect reasonably approved by the First Lien Collateral Agent and reasonably
acceptable to the Second Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Second Lien Collateral Agent pursuant to this Agreement
are expressly subject and subordinate to the liens and security interest granted
in favor of the Senior Secured Parties (as defined in the First Lien/Second Lien
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank

 

-20-



--------------------------------------------------------------------------------

of Montreal, as collateral agent (or permitted successor collateral agent),
pursuant to or in connection with (1) the Credit Agreement, dated as of
April 12, 2017, among the Borrower, the Parent Guarantor, the other guarantors
from time to time party thereto, the lenders from time to time party thereto,
the Bank of Montreal, as Administrative Agent and the other parties thereto, as
amended by that certain First Amendment to Credit Agreement, dated as of June 6,
2017 and that Second Amendment to Credit Agreement, dated as of April 19, 2018,
as further amended, restated, amended and restated, replaced, extended, renewed,
refinanced, supplemented or otherwise modified from time to time and (2) the
Senior Secured Term Loan Agreement, dated as of April 12, 2017, among the
Borrower, the Parent Guarantor, the other guarantors from time to time party
thereto, the lenders from time to time party thereto, Barclays Bank PLC,
Administrative Agent and the other parties thereto, as further amended,
restated, amended and restated, replaced, extended, renewed, refinanced,
supplemented or otherwise modified from time to time and (ii) the exercise of
any right or remedy by the Second Lien Collateral Agent hereunder is subject to
the limitations and provisions of the First Lien/Second Lien Intercreditor
Agreement dated as of December 21, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “First
Lien/Second Lien Intercreditor Agreement”), among Bank of Montreal, as First
Lien Collateral Agent, Wilmington Trust, National Association, as Second Lien
Collateral Agent, the Borrower, the Parent Guarantor and the Subsidiaries of the
Parent Guarantor from time to time party thereto and affiliated and other
entities from time to time party thereto. In the event of any conflict between
the terms of the First Lien/Second Lien Intercreditor Agreement and the terms of
this Agreement, the terms of the First Lien/Second Lien Intercreditor Agreement
shall govern.”

(d) In the event that the First Lien Collateral Agent and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the First Lien
Collateral Agent, the other Senior Secured Parties, the Borrower or any other
Grantor thereunder (excluding any amendment, waiver or consent resulting in the
release of any Liens in Senior Collateral or having a substantially similar
effect of a release), then such amendment, waiver or consent shall, unless such
amendment, waiver or consent would be prejudicial to the rights of the Junior
Priority Parties to a greater extent than to the rights of the Senior Secured
Parties (other than with respect to the Lien priorities with respect to the
Junior Priority Parties and the Senior Secured Parties set forth herein), apply
automatically to any comparable provision of each comparable Junior Priority
Collateral Document without the consent of the Second Lien Collateral Agent or
any other Junior Priority Party and without any action by the Second Lien
Collateral Agent, the Borrower or any other Grantor; provided, however, that
(i) no such amendment, waiver or consent shall (A) remove assets subject to the
Junior Priority Liens or release any such Liens, except to the extent that such
release is required by Section 5.01(a) or under the Junior Priority Documents
and provided that there is a release of the corresponding Senior Liens,
(B) amend, modify or otherwise affect the rights, privileges, immunities or
duties of the Second Lien Collateral Agent in its role as Second Lien Collateral
Agent without its prior

 

-21-



--------------------------------------------------------------------------------

written consent or (C) permit any additional Liens on any Shared Collateral that
are not permitted under the terms of the Junior Priority Documents or ARTICLE VI
of this Agreement, and (ii) written notice of such amendment, waiver or consent
shall have been given by the Borrower to the Second Lien Collateral Agent within
10 Business Days after the effectiveness of such amendment, waiver or consent.

(e) The Borrower agrees to deliver to each of the First Lien Collateral Agent
and the Second Lien Collateral Agent copies of (i) any amendments, supplements
or other modifications to the Senior Debt Documents or the Junior Priority Debt
Documents and (ii) any new Senior Debt Documents or Junior Priority Debt
Documents promptly after effectiveness thereof.

Section 5.04 Rights as Unsecured Creditors. The Second Lien Collateral Agent and
the other Junior Priority Parties may exercise any rights and remedies as
unsecured creditors they may have against the Borrower and any other Grantor in
accordance with the terms of the Junior Priority Debt Documents and applicable
law so long as such rights and remedies do not violate, or are not otherwise
inconsistent with, any express provision of this Agreement (it being understood
that any express provision of this Agreement that requires any party hereto to
act or to refrain from acting shall be applicable to such party in its
respective capacities as a secured creditor and as an unsecured creditor).
Nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any other Junior Priority Party of the required payments of
principal, premium, interest, fees, indemnities, expenses and other amounts due
under the Junior Priority Debt Documents so long as such receipt is not the
direct or indirect result of the exercise by a Second Lien Collateral Agent or
any other Junior Priority Party of rights or remedies as a secured creditor in
respect of Shared Collateral in contravention of this Agreement or is not
otherwise subject to turnover pursuant to Section 4.02 or Section 6.03. In the
event the Second Lien Collateral Agent or any other Junior Priority Party
becomes a judgment lien creditor in respect of Shared Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of Junior
Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations and any DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Junior Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the First Lien Collateral Agent or the other Senior Secured Parties
may have with respect to the Senior Collateral.

Section 5.05 Gratuitous Bailee for Perfection.

(a) The First Lien Collateral Agent acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
(including for avoidance of doubt, deposit accounts subject to control
agreements) that can be perfected by the possession, control (including as
defined in Section 9-104 of the UCC) or notation of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of, or notated in the name of, such First Lien Collateral Agent, or of agents or
bailees of such Person (such Shared Collateral being referred to herein as the
“Pledged or Controlled Collateral”), or if it shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, the First Lien Collateral
Agent shall also hold, control or notate such

 

-22-



--------------------------------------------------------------------------------

Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the Second Lien Collateral Agent, in each
case solely for the purpose of perfecting the Liens granted under the Junior
Priority Collateral Documents or granting rights or access to any Shared
Collateral subject to such landlord waiver or bailee’s letter or any similar
agreement or arrangement and subject to the terms and conditions of this
Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the First Lien Collateral Agent and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Junior Priority Collateral Documents did not exist. The rights
of the Second Lien Collateral Agent and the other Junior Priority Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(c) The First Lien Collateral Agent and the other Senior Secured Parties shall
have no obligation whatsoever to the Second Lien Collateral Agent or any other
Junior Priority Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
First Lien Collateral Agent under this Section 5.05 shall be limited solely to
holding, controlling or being notated on the Shared Collateral and the related
Liens referred to in paragraph (a) of this Section 5.05 as sub-agent and
gratuitous bailee for the Second Lien Collateral Agent for purposes of
perfecting the Lien held by the Second Lien Collateral Agent on behalf of the
Junior Priority Parties.

(d) The First Lien Collateral Agent shall not have, by reason of the Junior
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of the Second Lien Collateral Agent or any
other Junior Priority Party, and the Second Lien Collateral Agent, for itself
and on behalf of each other Junior Priority Party, hereby waives and releases
the First Lien Collateral Agent from all claims and liabilities arising pursuant
to the First Lien Collateral Agents’ roles under this Section 5.05 as sub-agents
and gratuitous bailees with respect to the Shared Collateral.

(e) Upon the Discharge of Senior Obligations, the First Lien Collateral Agent
shall, at the Grantors’ sole cost and expense, (i)(A) deliver to the Second Lien
Collateral Agent, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
First Lien Collateral Agent or any of its agents or bailees, including the
transfer of possession and control, or the notation of, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements or
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights in or access
to Shared Collateral, or (B) direct and deliver such Shared Collateral as a
court of competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Second Lien Collateral
Agent is entitled to

 

-23-



--------------------------------------------------------------------------------

approve any awards granted in such proceeding. The Borrower and the other
Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the First Lien Collateral Agent
for any loss or damage suffered by the First Lien Collateral Agent as a result
of such transfer, except for any loss or damage suffered by any such Person that
is determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Person or (to the extent involved in or aware of such
transfer) any of its Controlling Persons or Controlled Affiliates or any of the
officers, directors, employees, partners or agents of any of the foregoing. The
First Lien Collateral Agent shall have no obligations to follow instructions
from the Second Lien Collateral Agent or any other Junior Priority Party in
contravention of this Agreement.

(f) None of the First Lien Collateral Agent nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to the First Lien
Collateral Agent or any other Senior Secured Party under the Senior Debt
Documents or any assurance of payment in respect thereof or to any Junior
Priority Party, or to resort to such collateral security or other assurances of
payment in any particular order, and all of their rights in respect of such
collateral security or any assurance of payment in respect thereof shall be
cumulative and in addition to all other rights, however existing or arising.
Without limiting any of the foregoing, the Second Lien Collateral Agent, on
behalf of itself and each Junior Priority Party, hereby agrees that it will not,
and hereby waives any right to, assert any marshaling, appraisal, valuation or
other similar right that may otherwise be available to a junior secured
creditor.

Section 5.06 When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations, the Borrower or any Subsidiary consummates any
Refinancing of or incurs any Senior Obligations, then such Discharge of Senior
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such consummation or incurrence as a result of the occurrence of such
first Discharge of Senior Obligations) and the applicable agreement governing
such Senior Obligations shall automatically be treated as a Senior Debt Document
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Shared Collateral set forth herein, and the
agent, representative or trustee for the holders of such Senior Obligations
shall be a First Lien Collateral Agent for all purposes of this Agreement. Upon
receipt of notice of such incurrence (including the identity of the new First
Lien Collateral Agent) from the Borrower and the new First Lien Collateral Agent
under the agreement governing such Senior Obligations, the Second Lien
Collateral Agent shall promptly (a) enter into such documents and agreements (at
the expense of the Borrower), including amendments or supplements to this
Agreement, as the Borrower or such new First Lien Collateral Agent shall
reasonably request in writing in order to provide the new First Lien Collateral
Agent the rights of a First Lien Collateral Agent contemplated hereby,
(b) deliver to such First Lien Collateral Agent, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by the Second Lien Collateral Agent or any of its
agents or bailees, including the transfer of possession and control, or the
notation, as applicable, of the Pledged or Controlled Collateral, together with
any necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or

 

-24-



--------------------------------------------------------------------------------

bailee’s letter or any similar agreement or arrangement granting it rights in or
access to Shared Collateral, (c) notify any applicable insurance carrier that
the new First Lien Collateral Agent is entitled to be the loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new First Lien
Collateral Agent is entitled to approve any awards granted in such proceeding.

Section 5.07 Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties’ remedies, the Senior Secured Parties agree that following
(a) the acceleration of any Senior Obligations in accordance with the terms of
the applicable Senior Debt Document, (b) a payment Event of Default (under and
as defined in the Senior Debt Document governing any Senior Facility as of the
date hereof) at or following final maturity of such Senior Facility, or (c) the
commencement of an Insolvency or Liquidation Proceeding (each, a “Purchase
Event”), within thirty (30) days of the first of any such Purchase Event to
occur, one or more of the Junior Priority Parties may request, and the Senior
Secured Parties hereby offer the Junior Priority Parties the option on a ratable
basis consistent with their respective Junior Priority Obligations, to purchase
all, but not less than all, of the aggregate amount of outstanding Senior
Obligations outstanding at the time of purchase at par, plus (to the extent
received by the Junior Priority Parties within ninety (90) days after the
consummation of such purchase) any premium that would be applicable upon
prepayment of the Senior Obligations (including as a result of the occurrence of
such Purchase Event, and in the case of any Swap Agreements, on a per Secured
Swap Provider basis, the positive amount that is payable by the Borrower or
relevant Guarantor thereunder reflecting any unpaid amount then due or amount
owing in connection with the termination (or early termination) on or prior to
the date of the consummation of such purchase after giving effect to offset and
netting arrangements in respect of such Secured Swap Provider, but excluding any
rights of the Senior Secured Parties with respect to indemnification and other
obligations of the Company and Guarantors under the Senior Debt Documents that
are expressly stated to survive the termination of the Senior Debt Documents and
any prepayment penalties or premiums), the cash collateral to be furnished to
the Senior Secured Parties providing letters of credit under the Senior Debt
Document in accordance with the terms thereof and accrued and unpaid interest,
fees and expenses, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to the Assignment and Assumption). If less than all Junior Priority Parties have
exercised such purchase right within thirty (30) days of such Purchase Event,
the purchase right with respect to the Senior Obligations that were initially
offered to such non-accepting Junior Priority Parties may be exercised, on a
ratable or greater than ratable basis, within an additional ten (10) days by the
Junior Priority Parties that have exercised such purchase right. If such right
is exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten (10) Business Days of the request. If one or more of the Junior
Priority Parties exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the First Lien Collateral Agent and
the purchasing Junior Priority Parties, in each case, at no cost or expense to
the Grantors. If none of the Junior Priority Parties exercises such right within
thirty (30) days of such Purchase Event, the Senior Secured Parties shall have
no further obligations pursuant to this Section 5.07 for such Purchase Event and
may take any further actions in their sole discretion in accordance with the
Senior Debt Documents and this Agreement. Each Grantor and the First Lien
Collateral Agent, on behalf of each Senior Secured Party, irrevocably consents
to any assignment effected to one or more Junior Priority

 

-25-



--------------------------------------------------------------------------------

Parties pursuant to this Section 5.07 (so long as such Junior Priority Parties
meet all eligibility standards contained in all relevant Senior Debt Documents)
and authorizes the purchasing Junior Priority Parties to execute all required
assignment documentation on their behalf for purposes of all Senior Debt
Documents and hereby agrees that no further consent from such Grantor or any
Senior Secured Party shall be required.

ARTICLE VI

Insolvency or Liquidation Proceedings

Section 6.01 Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the First Lien Collateral Agent or any
other Senior Secured Party shall consent (or not object) to the use of cash or
the sale or use of other collateral or consent (or not object) to the Borrower’s
or any other Grantor’s obtaining financing under Section 363 or Section 364 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then the Second Lien Collateral Agent, for itself and on behalf of
each other Junior Priority Party, agrees that it will raise no objection to and
will not otherwise contest (a) such use of such cash or other collateral, unless
the First Lien Collateral Agent shall oppose or object to such use of cash
collateral (in which case, no Second Lien Collateral Agent nor any other Junior
Priority Party shall seek any relief in connection therewith that is
inconsistent with the relief being sought by the Senior Secured Parties);
(b) such DIP Financing, so long as (1) the Second Lien Collateral Agent retains
its Liens on the Junior Priority Collateral, for the benefit of the Junior
Priority Parties, with the same priority relative to the Senior Obligations as
is set forth in Section 2.01, (2) (x) the sum of (A) the aggregate principal
amount of such DIP Financing, including any Senior Obligations refinanced with
or otherwise “rolled up” by such DIP Financing, plus (B) the aggregate principal
amount of Senior Obligations that are not refinanced with or otherwise “rolled
up” by such DIP Financing, does not exceed (y) an amount equal to 120% of the
aggregate principal amount of the Senior Obligations outstanding as of the date
of the commencement of such Insolvency or Liquidation Proceeding prior to the
funding of such DIP Financing, (3) such DIP Financing is secured by a Lien on
the Shared Collateral which is pari passu with or senior in priority to the Lien
securing the Senior Obligations and (4) such DIP Financing does not compel any
Grantor to seek to sell all or substantially all of its assets or seek
confirmation of a specific Plan of Reorganization with respect to which all or a
material portion of the material terms are set forth in the cash collateral
order or DIP Financing documents (provided that, for the avoidance of doubt,
plan terms regarding the liquidation of non-material assets or providing for the
Discharge of Senior Obligations are not material terms), and unless the First
Lien Collateral Agent shall oppose or object to such DIP Financing, and, except
to the extent permitted by Section 6.03, will not request adequate protection or
any other relief in connection therewith and, to the extent the Liens securing
any Senior Obligations are subordinated to or pari passu with such DIP
Financing, will subordinate (and will be deemed hereunder to have subordinated)
its Liens in the Shared Collateral to (x) such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Junior
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) any “carve-out” for professional and United States Trustee fees
agreed to by the First Lien Collateral Agent; (c) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement

 

-26-



--------------------------------------------------------------------------------

in respect of Senior Obligations or the Shared Collateral made by the First Lien
Collateral Agent or any other Senior Secured Party; (d) any exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Shared Collateral or Senior Collateral or under Section 363(k)
of the Bankruptcy Code or other applicable law; (e) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral; or (f) any order (including
orders to retain professionals or set bid procedures) relating to a sale or
other disposition of any Shared Collateral of any Grantor to which the First
Lien Collateral Agent has consented or not objected; provided that (1) the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the Proceeds of the sale or other disposition on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Second Priority Debt
Obligations pursuant to this Agreement, (2) in the event that the Proceeds of
any such sale or other disposition shall not be applied (to the extent
applicable) in accordance with Section 4.01 or to permanently reduce the
obligations owing pursuant to any DIP Financing, the Second Lien Collateral
Agent, for itself and on behalf of each other Junior Priority Party, may object
to or contest such use of proceeds to the extent applied other than in
accordance with Section 4.01 or to permanently reduce the obligations owing
pursuant to any DIP Financing (but not, for the avoidance of doubt, to such sale
or disposition itself) and (3) any Junior Priority Party may contest or object
to the release of its Liens on such Shared Collateral in connection with such
sale or other disposition solely to the extent an unsecured creditor could
contest under applicable law the valuation of such Shared Collateral in such
sale or other disposition; provided, however, that the Junior Priority Parties
are not deemed to have waived any rights to credit bid on the Shared Collateral
in any such sale or disposition in accordance with Section 363(k) of the
Bankruptcy Code (or any similar provision under any other applicable Bankruptcy
Law), so long as any such credit bid provides for the Discharge of Senior
Obligations (including the payment in full in cash of the Senior Obligations)
concurrently with the consummation of such credit bid. The Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
agrees that notice received two Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such DIP Financing
shall be adequate notice. Notwithstanding anything herein to the contrary,
neither the Second Lien Collateral Agent or any Junior Priority Party may
provide or offer to provide any DIP Financing unless (x) in the case of any such
DIP Financing that is secured by Liens on the Shared Collateral senior or pari
passu with the Liens on the Shared Collateral securing the Senior Obligations,
such DIP Financing shall result in the Discharge of Senior Obligations
substantially concurrently with the making or funding of the initial extensions
of credit thereunder and/or (y) in the case of any such DIP Financing secured by
Liens on the Shared Collateral that are junior and subordinated to the Liens on
the Shared Collateral securing the Senior Obligations, none of the Senior
Secured Parties are providing or have offered to provide, or have consented to
any third-party providing, any DIP Financing (and any such DIP Financing
provided by such Junior Priority Parties shall otherwise be treated as Junior
Obligations for purposes of this Agreement).

Section 6.02 Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, the Second Lien Collateral Agent, for itself and on
behalf of each other Junior Priority Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the First
Lien

 

-27-



--------------------------------------------------------------------------------

Collateral Agent; provided that in the event that the First Lien Collateral
Agent, for itself and on behalf of the other Senior Secured Parties, is granted
relief from the automatic stay or any other such stay, then the Second Lien
Collateral Agent, for itself and on behalf of the other Junior Priority Parties,
may seek relief from such stay, solely on terms substantially identical to those
granted to the First Lien Collateral Agent and subject to the terms of this
Agreement (including without limitation, Section 3.01(a)).

Section 6.03 Adequate Protection. The Second Lien Collateral Agent, for itself
and on behalf of each other Junior Priority Party, agrees that none of them
shall (A) object, contest or support any other Person objecting to or contesting
(a) any request by the First Lien Collateral Agent or any other Senior Secured
Parties for adequate protection in any form, (b) any objection by the First Lien
Collateral Agent or any other Senior Secured Parties to any motion, relief,
action or proceeding based on the First Lien Collateral Agent’s or other Senior
Secured Party’s claiming a lack of adequate protection or (c) the payment of
interest, fees, expenses or other amounts of the First Lien Collateral Agent or
any other Senior Secured Party as adequate protection or otherwise under
Section 506(b) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law or (B) assert or support any claim for costs or expenses of
preserving or disposing of any Shared Collateral under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional or
replacement collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
may seek or request adequate protection in the form of a Lien on such additional
or replacement collateral and/or a superpriority claim (as applicable), which
(A) Lien is subordinated to the Liens securing all Senior Obligations and all
adequate protection Liens granted to the Senior Secured Parties, on the same
basis as the other Liens securing the Junior Obligations are subordinated to the
Liens securing Senior Obligations under this Agreement and/or (B) superpriority
claim is subordinated to all superpriority claims of the Senior Secured Parties
on the same basis as the other claims of the Junior Priority Parties are
subordinated to the claims of the Senior Secured Parties under this Agreement;
provided that each Junior Priority Party shall have irrevocably agreed, pursuant
to Section 1129(a)(9) of the Bankruptcy Code in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid under any Plan of Reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims, (ii) in the event the Second Lien Collateral
Agent, for itself and on behalf of the other Junior Priority Parties, are
granted adequate protection (in each instance, to the extent such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of a Lien on additional or replacement collateral, then the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
agree that the First Lien Collateral Agent shall also be granted a senior Lien
on such additional or replacement collateral as adequate protection and security
for the Senior Obligations and that any Lien on such additional or replacement
collateral securing and granted as adequate protection with respect to the
Junior Obligations shall be subordinated to the Liens on such collateral
securing the Senior Obligations and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Junior Obligations are

 

-28-



--------------------------------------------------------------------------------

subordinated to such Liens securing Senior Obligations under this Agreement
(and, to the extent the Senior Secured Parties are not granted such adequate
protection in such form, any amounts recovered by or distributed to any Junior
Priority Party pursuant to or as a result of any Lien on such additional or
replacement collateral so granted to the Junior Priority Parties shall be
subject to Section 4.02), and/or (iii) in the event the Second Lien Collateral
Agent, for itself and on behalf of the other Junior Priority Parties, are
granted adequate protection (in each instance, to the extent such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of a superpriority claim, then the Second Lien Collateral Agent, for itself
and on behalf of each other Junior Priority Party, agree that the First Lien
Collateral Agent shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the
superpriority claim of the Junior Priority Parties (and, to the extent the
Senior Secured Parties are not granted such adequate protection in such form,
any amounts recovered by or distributed to any Junior Priority Party pursuant to
or as a result of any such superpriority claim so granted to the Junior Priority
Parties shall be subject to Section 4.02). Without limiting the generality of
the foregoing, to the extent that the Senior Secured Parties are granted
adequate protection in the form of payments in the amount of current
post-petition interest, fees and expenses, and/or other cash payments, then the
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, shall not be prohibited from seeking and accepting adequate
protection in the form of payments in the amount of current post-petition
interest, incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the Senior Secured Parties to object to the
reasonableness of the amounts of fees and expenses or other cash payments so
sought by the Junior Priority Parties; provided that if the Junior Priority
Parties received such adequate protection payments prior to the Discharge of
Senior Obligations, then upon the effective date of any Plan of Reorganization
or the conclusion or dismissal of the applicable Insolvency or Liquidation
Proceeding, the Junior Priority Parties shall turn over to the First Lien
Collateral Agent (for application in accordance with Section 4.01) an amount
equal to the lesser of (A) such adequate protection payments (other than on
account of incurred legal fees and expenses) received by the Junior Priority
Parties and (B) the amount necessary to cause the Discharge of Senior
Obligations, unless such Plan of Reorganization is proposed or supported by the
number of Senior Secured Parties required under Section 1126(c) of the
Bankruptcy Code.

Section 6.04 Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto.

 

-29-



--------------------------------------------------------------------------------

Section 6.05 Separate Grants of Security and Separate Classifications. The
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, acknowledges and agrees that (a) the grants of Liens pursuant to
the Senior Collateral Documents and the Junior Priority Collateral Documents
constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Junior Obligations
are fundamentally different from the Senior Obligations and must be separately
classified in any Plan of Reorganization proposed, confirmed, or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
any claims of the Senior Secured Parties and the Junior Priority Parties in
respect of the Shared Collateral constitute a single class of claims (rather
than separate classes of senior and junior secured claims), then the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
hereby acknowledges and agrees that all distributions from the Shared Collateral
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral, with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Junior Priority
Parties), the Senior Secured Parties shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest,
fees, and expenses, and other claims, all amounts owing in respect of
post-petition interest, fees, and expenses (whether or not allowed or allowable
in any such Insolvency or Liquidation Proceeding) before any distribution from
the Shared Collateral is made in respect of the Junior Obligations, and the
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, hereby acknowledges and agrees to turn over to the First Lien
Collateral Agent amounts otherwise received or receivable by them from the
Shared Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Junior Priority Parties.

Section 6.06 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the First Lien Collateral Agent or any other Senior Secured Party from objecting
in any Insolvency or Liquidation Proceeding or otherwise to any action taken by
any Junior Priority Party, including the seeking by any Junior Priority Party of
adequate protection or the assertion by any Junior Priority Party of any of its
rights and remedies under the Junior Priority Debt Documents or otherwise.

Section 6.07 Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights set forth herein as to the Shared
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to any court order approving the financing of, or
use of cash collateral by, any Grantor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

Section 6.08 Other Matters. To the extent that the Second Lien Collateral Agent
or any other Junior Priority Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law with respect to any of the Shared Collateral, the Second Lien
Collateral Agent, on behalf of itself and each other Junior Priority Party,
agrees not to assert any such rights, except as expressly provided in this
Agreement,

 

-30-



--------------------------------------------------------------------------------

without the prior written consent of the First Lien Collateral Agent, provided
that if requested by the First Lien Collateral Agent, the Second Lien Collateral
Agent shall timely exercise such rights in the manner requested by the First
Lien Collateral Agent, including any rights to payments in respect of such
rights.

Section 6.09 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, the Second Lien Collateral Agent, on behalf of itself and each other
Junior Priority Party, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Shared
Collateral.

Section 6.10 Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a Plan of Reorganization, on account of both the
Senior Obligations and the Junior Obligations, then, to the extent the debt
obligations distributed on account of the Senior Obligations and on account of
the Junior Obligations are secured by Liens upon the same assets or property,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) No Junior Priority Party (whether in the capacity of a secured creditor or
an unsecured creditor) shall propose, vote in favor of, or otherwise directly or
indirectly support any Plan of Reorganization that is inconsistent with the lien
priorities set forth in this Agreement or any other provision of this Agreement,
unless any such Plan of Reorganization (i) results in the Discharge of Senior
Obligations, including the repayment in cash, in full of the Senior Obligations
(other than with respect to unasserted contingent indemnification obligations
and contingent reimbursement obligations), by a date that is no later than the
effective date of such Plan of Reorganization or (ii) is proposed or supported
by the number of Senior Secured Parties required under Section 1126(c) of the
Bankruptcy Code.

Section 6.11 Section 1111(b) of the Bankruptcy Code. The Second Lien Collateral
Agent, for itself and on behalf of each other Junior Priority Party, shall not
object to, oppose, support any objection to, or take any other action to impede,
the right of any Senior Secured Party to make an election under
Section 1111(b)(2) of the Bankruptcy Code. The Second Lien Collateral Agent, for
itself and on behalf of each other Junior Priority Party, waives any claim it
may hereafter have against any senior claimholder arising out of the election by
any Senior Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code.

Section 6.12 Post-Petition Interest.

(a) None of the Second Lien Collateral Agent or any other Junior Priority Party
shall oppose or seek to challenge any claim by the First Lien Collateral Agent
or any other Senior Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Senior Obligations consisting of claims for post-petition
interest, fees, or expenses, under Section 506(b) of the Bankruptcy Code or
otherwise (for this purpose ignoring all claims held by the Junior Priority
Parties).

 

-31-



--------------------------------------------------------------------------------

(b) None of the First Lien Collateral Agent or any or other Senior Secured Party
shall oppose or seek to challenge any claim by the Second Lien Collateral Agent
or any other Junior Priority Party for allowance in any Insolvency or
Liquidation Proceeding of Junior Obligations consisting of claims for
post-petition interest, fees, or expenses, under Section 506(b) of the
Bankruptcy Code or otherwise, to the extent of the value of the Lien of the
Second Lien Collateral Agent on behalf of the Junior Priority Parties on the
Shared Collateral (after taking into account the Senior Obligations).

ARTICLE VII

Reliance; Etc.

Section 7.01 Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. The Second Lien Collateral Agent, on behalf of itself and each
other Junior Priority Party, acknowledges that it and such other Junior Priority
Parties have, independently and without reliance on the First Lien Collateral
Agent or other Senior Secured Party, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into the Junior Priority Debt Documents to which they are party or by which they
are bound, this Agreement and the transactions contemplated hereby and thereby,
and they will continue to make their own credit decisions in taking or not
taking any action under the Junior Priority Debt Documents or this Agreement;
provided, that the foregoing shall not impose any obligation on the Second Lien
Collateral Agent to make any such credit analysis.

Section 7.02 No Warranties or Liability. The Second Lien Collateral Agent, on
behalf of itself and each other Junior Priority Party, acknowledges and agrees
that neither the First Lien Collateral Agent nor any other Senior Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Lien Collateral Agent and the
Junior Priority Parties have in the Shared Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the First Lien Collateral Agent
nor any other Senior Secured Party shall have any duty to the Second Lien
Collateral Agent or any other Junior Priority Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreement with the Borrower or any
Subsidiary (including the Junior Priority Debt Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First Lien Collateral Agent, the other Senior
Secured Parties, the Second Lien Collateral Agent and the other Junior Priority
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectability of any of the Senior Obligations, the Junior Obligations or any
guarantee or security which may have been granted to any of them in connection
therewith, (b) any Grantor’s title to or right to transfer any of the Shared
Collateral or (c) any other matter except as expressly set forth in this
Agreement.

 

-32-



--------------------------------------------------------------------------------

Section 7.03 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent, the other Senior Secured
Parties, the Second Lien Collateral Agent and the other Junior Priority Parties
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Junior Priority Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the Senior Facilities
or any other Senior Debt Document or of the terms of the Second Lien Notes
Indenture or any other Junior Priority Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Junior Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06
and 6.04) or (ii) the Second Lien Collateral Agent or other Junior Priority
Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

Section 8.01 Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Junior Priority Document, the provisions of this Agreement shall
govern.

Section 8.02 Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Lien Collateral Agent or any other Junior Priority
Party, to extend credit and other financial accommodations and lend monies to or
for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any

 

-33-



--------------------------------------------------------------------------------

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 8.03 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the Revolving
Credit Agreement, Term Loan Credit Agreement or Second Lien Notes, as
applicable). Any such amendment, supplement or waiver shall be in writing and
shall be binding upon the Senior Secured Parties, the Junior Priority Parties
and the Grantors and their respective successors and assigns; provided that any
such amendment, supplement or waiver which is materially adverse to the
interests of the Borrower or which by the terms of this Agreement expressly
requires the Borrower’s consent or which increases the obligations or reduces
the rights of the Borrower or any Grantor, shall require the consent of the
Borrower.

Section 8.04 Information Concerning Financial Condition of the Borrower and the
Subsidiaries. Without imposing any duty on the First Lien Collateral Agent or
the Second Lien Collateral Agent beyond what is set forth in the applicable Debt
Documents, the First Lien Collateral Agent, the other Senior Secured Parties,
the Second Lien Collateral Agent and the other Junior Priority Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Parent Guarantor, the Borrower and the Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Junior Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Obligations. The First Lien Collateral Agent, the
other Senior Secured Parties, the Second Lien Collateral Agent and the other
Junior Priority Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the First Lien Collateral Agent,
any other Senior Secured Party, the Second Lien Collateral Agent or any other
Junior Priority Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to any other party, it shall be
under no obligation to (i) make, and the First Lien Collateral Agent, the other
Senior Secured Parties, the Second Lien Collateral Agent and the other Junior
Priority Parties shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any

 

-34-



--------------------------------------------------------------------------------

additional information or to provide any such information on any subsequent
occasion, (iii) undertake any investigation or (iv) disclose any information
that, pursuant to accepted or reasonable commercial finance practices, such
party wishes to maintain confidential or is otherwise required to maintain
confidential.

Section 8.05 Subrogation. The Second Lien Collateral Agent, on behalf of itself
and each other Junior Priority Party, hereby agrees not to assert any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Obligations has occurred.

Section 8.06 Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate and
consistent and in accordance with the terms of the Senior Debt Documents. Except
as otherwise provided herein, the Second Lien Collateral Agent, on behalf of
itself and each other Junior Priority Party, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

Section 8.07 Additional Grantors. The Borrower agrees that, if any Restricted
Subsidiary that is not an Excluded Subsidiary shall become a Grantor after the
date hereof pursuant to the requirements set forth in Section 8.14 of the
Revolving Credit Agreement, Section 8.14 of the Term Loan Credit Agreement and
Section 3.11 of the Second Lien Notes Indenture, it will promptly cause such
Restricted Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex I. Upon such execution and delivery, such
Restricted Subsidiary will become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
such instrument shall not require the consent of any other party hereunder, and
will be acknowledged by the Second Lien Collateral Agent and the First Lien
Collateral Agent. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

Section 8.08 Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to any Representative to take any action under any
of the provisions of this Agreement or under any Collateral Document (if such
action is subject to the provisions hereof), at the reasonable written request
of such Representative, such Borrower or such other Grantor, as appropriate,
shall furnish to such Representative a certificate of a Responsible Officer
stating that all conditions precedent, if any, expressly provided for in this
Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with or waived, except (a) that in the case
of any such application or demand as to which the furnishing of such documents
is specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished or (b) for conditions that require the
approval or satisfaction of any other Person or require actions not in the
Borrower’s or any Grantor’s control.

Section 8.09 [Reserved.]

 

-35-



--------------------------------------------------------------------------------

Section 8.10 [Reserved].

Section 8.11 Consent to Jurisdiction; Waivers. Each Representative, on behalf of
itself and the other Secured Parties for which it is acting, irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof; provided that nothing in this Agreement shall
affect any right that any Representative or Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any Collateral
Document against any Grantor or its properties in the courts of any
jurisdiction;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives (to the extent permitted by applicable law) any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any other Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

Section 8.12 Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

 

  (i)

if to any Borrower or any other Grantor, to the Borrower, at its address at:

Ultra Resources, Inc.

116 Inverness Drive E. #400

Englewood, CO 80112

Attention: Andrew Kidd

Email: akidd@ultrapetroleum.com

 

-36-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: Mary Kogut Brawley

Email: mary.kogut@kirkland.com

 

  (ii)

if to the First Lien Collateral Agent, to it at:

Bank of Montreal

700 Louisiana Street, Suite 200

Houston, Texas 77002

Attention: Gumaro Tijerina

Email: gumaro.tijerina@bmo.com

With copies to:

Simpson Thacher & Bartlett LLP

600 Travis Street, Suite 5400

Houston, Texas 5400

Attention: Richard Sitton

Email: rsitton@stblaw.com

 

  (iii)

if to the Second Lien Collateral Agent to it at:

Wilmington Trust, National Association

15950 North Dallas Parkway, Suite 550

Dallas, Texas 75248

Attention: Ultra Resources Second Lien Administrator

Facsimile: (888) 316-6238

With copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Damian S. Schaible

       Eli J. Vonnegut   Email:      damian.schaible@davispolk.com       
eli.vonnegut@davispolk.com

and (which shall not constitute notice):

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, Connecticut 06103

Attention: Marie C. Pollio, Esq.

Fax: (860) 251-5212

Email: mpollio@goodwin.com

 

-37-



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).

Section 8.13 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and each other Senior Secured Party, the Second Lien Collateral Agent, on
behalf of itself and each other Junior Priority Party, agrees that it will take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested), at the Borrower’s sole cost and
expense, as the other parties hereto may reasonably request to effectuate the
terms of, and the Lien priorities contemplated by, this Agreement.

Section 8.14 GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 8.15 Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Collateral Agent, the other Senior Secured Parties, the
Second Lien Collateral Agent, the other Junior Priority Parties, the Borrower,
the other Grantors party hereto, and their respective successors and assigns.

Section 8.16 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.17 Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

 

-38-



--------------------------------------------------------------------------------

Section 8.18 Authorization. By its signature, each Person (other than an
individual) executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement, and by accepting the benefits of this Agreement, each Senior Secured
Party and Junior Priority Party shall be deemed to have authorized the First
Lien Collateral Agent or the Second Lien Collateral Agent, as applicable, to
enter into this Agreement and perform its obligations hereunder. The First Lien
Collateral Agent represents and warrants that this Agreement is binding upon the
Senior Secured Parties. The Second Lien Collateral Agent represents and warrants
that this Agreement is binding upon the Junior Priority Parties.

Section 8.19 No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the First
Lien Collateral Agent, the other Senior Secured Parties, the Second Lien
Collateral Agent and the other Junior Priority Parties, the Grantors, and their
respective permitted successors and assigns, and no other Person (including any
trustee, receiver, debtor in possession or bankruptcy estate in a bankruptcy or
like proceeding) shall have or be entitled to assert such rights. Nothing in
this Agreement is intended to or shall impair the rights or obligations of the
Borrower or any other Grantor, which obligations are absolute and unconditional,
to pay the Senior Obligations and the Junior Obligations as and when the same
shall become due and payable in accordance with their terms.

Section 8.20 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

Section 8.21 Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Collateral Agent is entering into this Agreement in its
capacity as administrative agent under the Revolving Credit Agreement and
collateral agent for the Senior Secured Parties and the provisions of Article XI
of the Revolving Credit Agreement and Article XI of the Term Loan Credit
Agreement applicable to the Agents (as defined in the Revolving Credit
Agreement) thereunder shall also apply to the First Lien Collateral Agent
hereunder and (b) the Second Lien Collateral Agent is entering into this
Agreement in its capacity as collateral trustee under the Junior Priority Debt
Documents and the provisions of Article VII and Article XI of the Second Lien
Notes Indenture applicable to the Collateral Agent (as defined therein)
thereunder shall also apply to the Second Lien Collateral Agent hereunder. It is
understood that any determination, request, direction, consent or election,
deeming any action or document reasonable, appropriate or satisfactory,
exercising discretion, or exercising any right or duty under this Agreement to
be made by the Second Lien Collateral Agent shall be pursuant to written
direction from the Second Lien Notes Trustee or the requisite percentage of
Holders under the Second Lien Notes Indenture.

Section 8.22 Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Senior Facilities, any other Senior Debt
Document, the Second Lien Notes Indenture or any other Junior

 

-39-



--------------------------------------------------------------------------------

Priority Debt Documents, (b) change the relative priorities of the Senior
Obligations or the Liens granted under the Senior Collateral Documents on the
Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Borrower or any other Grantor to take any action, or fail to
take any action, that would otherwise constitute a breach of, or default under,
the Senior Facilities, any other Senior Debt Document, the Second Lien Notes
Indenture or any other Junior Priority Document.

Section 8.23 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[Remainder of page intentionally left blank]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF MONTREAL, as Revolving Administrative Agent and First Lien Collateral
Agent

By:    /s/ Gumaro Tijerina   Name: Gumaro Tijerina   Title:   Managing Director

 

BARCLAYS BANK PLC, as Term Loan Administrative Agent

By:    /s/ Robert Walsh

  Name: Robert Walsh   Title:   Assistant Vice President WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Second Lien Notes Trustee and Second Lien Collateral
Agent

By:    /s/ Shawn Goffinet   Name: Shawn Goffinet   Title:   Assistant Vice
President

 

[First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: ULTRA RESOURCES, INC., as a Grantor By:   /s/
David W. Honeyfield   Name: David W. Honeyfield   Title:   Senior Vice President
and Chief Financial Officer

 

[First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: ULTRA PETROLEUM CORP., as a Grantor By:  

/s/ David W. Honeyfield

  Name: David W. Honeyfield   Title:   Senior Vice President and Chief Financial
Officer

UP ENERGY CORPORATION,

as a Grantor

By:  

/s/ David W. Honeyfield

  Name: David W. Honeyfield   Title:   Senior Vice President and Chief Financial
Officer ULTRA RESOURCES, INC., sole member of Keystone Gas Gathering, LLC, Ultra
Wyoming, LLC, UPL Pinedale, LLC and UPL Three Rivers Holdings, LLC, as Grantors
By:  

/s/ David W. Honeyfield

  Name: David W. Honeyfield   Title:   Senior Vice President and Chief Financial
Officer ULTRA WYOMING, LLC, sole member of Ultra Wyoming LGS, LLC, as a Grantor
By:  

/s/ David W. Honeyfield

  Name: David W. Honeyfield   Title:   Senior Vice President and Chief Financial
Officer

 

[First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT NO. [ ] (“Supplement”) dated as of [_________], 20[__], to the FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of December 21, 2018 (the
“First Lien/Second Lien Intercreditor Agreement”), among BANK OF MONTREAL, as
Revolving Administrative Agent and as First Lien Collateral Agent under the
Senior Facilities, BARCLAYS BANK PLC, as Term Loan Administrative Agent,
Wilmington Trust, National Association, as Second Lien Collateral Agent under
the Junior Priority Debt Documents, and acknowledged and agreed to by ULTRA
RESOURCES, INC., a Delaware corporation (the “Borrower”), UP ENERGY CORPORATION,
a Delaware corporation (the “Parent Guarantor”), and the other Grantors (as
defined therein) from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B. The Grantors have entered into the First Lien/Second Lien Intercreditor
Agreement. Pursuant to the Revolving Credit Agreement, the Term Loan Credit
Agreement and the Second Lien Notes Indenture, as applicable, certain newly
acquired or organized Restricted Subsidiaries that are not Excluded Subsidiaries
are required to enter into the First Lien/Second Lien Intercreditor Agreement.
Section 8.07 of the First Lien/Second Lien Intercreditor Agreement provides that
such Restricted Subsidiaries that are not Excluded Subsidiaries may become party
to the First Lien/Second Lien Intercreditor Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Restricted
Subsidiary that is not an Excluded Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Revolving Credit
Agreement, the Term Loan Credit Agreement, and the Second Lien Notes Indenture,
as applicable.

Accordingly, the First Lien Collateral Agent, the Second Lien Collateral Agent
and the New Grantor agree as follows:

SECTION 1. In accordance with Section 8.07 of the First Lien/Second Lien
Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the First Lien/Second Lien Intercreditor Agreement with the same
force and effect as if originally named therein as a Grantor, and the New
Grantor hereby agrees to all the terms and provisions of the First Lien/Second
Lien Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the First Lien/Second Lien Intercreditor Agreement
shall be deemed to include the New Grantor. The First Lien/Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants on the date hereof to the
First Lien Collateral Agent, the Second Lien Collateral Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Bankruptcy Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the First Lien
Collateral Agent and the Second Lien Collateral Agent shall have received a
counterpart of this Supplement that bears the signature of the New Grantor.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

Annex I-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien/Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Borrower as specified in the First Lien/Second Lien
Intercreditor Agreement.

SECTION 8. The New Grantor agrees to reimburse each of the First Lien Collateral
Agent and the Second Lien Collateral Agent for its reasonable out-of-pocket and
documented expenses in connection with this Supplement (including the reasonable
and out-of-pocket and documented fees, other charges and disbursements of
counsel for the First Lien Collateral Agent and the Second Lien Collateral
Agent), in each case, to the extent required by the applicable Senior Debt
Documents and Junior Priority Debt Documents, respectively.

[remainder of page intentionally left blank]

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the First Lien Collateral Agent and the
Second Lien Collateral Agent have duly executed this Supplement to the First
Lien/Second Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:       Name:   Title:

 

Acknowledged by: [                ], as First Lien Collateral Agent By:      
Name:   Title:

 

[                ], as Second Lien Collateral Agent By:       Name:   Title:

 

Annex I-3